March 1, 2012




                                      JUDGMENT

                         The Fourteenth Court of Appeals

                                  RWLS, L.L.C., Appellant

NO. 14-11-01053-CV                         V.

                       GRAY WIRELINE SERVICE, INC., Appellee
                              ____________________

         This court today heard a motion for rehearing filed by appellant, RWLS, L.L.C.
We order that the motion be overruled, and that this court’s former judgment of February
2, 2012, be vacated, set aside, and annulled. We further order this court’s opinion of
February 2, 2012 withdrawn.

         Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on November 28, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
         We further order that all costs incurred by reason of this appeal be paid by RWLS,
L.L.C.
         We further order this decision certified below for observance.